DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  the phrase “less than a diameter said at least one additional channel” should be changed to --less than a diameter of said at least one additional channel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “a closed” is indefinite.  It is unclear to the Examiner whether Applicant intends to refer to --a closed end--  or a different element.
Re: claims 6 and 16.  The phrase “said additional valve” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the previously recited at least one additional valve to a single additional valve or refer back to the previously recited at least one additional valve which may include a plurality of additional valves.
The remaining claims are indefinite due to their dependency from one of claims 1 or 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2008/0314704 to Deferme.
Re: claims 1 and 11.  Deferme shows in figures 2 and 3 a hydraulic described in paragraph [0001] damper assembly, comprising:

a housing 30 extending along a center axis between an opened or top end and a closed or bottom end as best understood, said
housing defining a fluid chamber 42 extending therebetween for containing a working fluid;

a piston 32 slidably disposed in said fluid chamber dividing said fluid chamber into a
compression chamber 46 and a rebound chamber 44;

a piston rod 34 extending along said center axis and coupled to said piston for
moving said piston between a compression stroke and a rebound stroke;

said piston having a compression or bottom surface and a rebound or top surface, said piston
defining at least one compression channel 70, at least one rebound channel 76, and at least one
additional channel 72, for allowing the working fluid to flow through said piston during said
compression stroke and said rebound stroke;

said at least one compression channel 70 radially spaced from an exterior surface of
said piston 32 shown immediately surrounding the top of element 76 in figure 3 and extending from said compression surface to said rebound surface as shown;

said at least one rebound channel 76, radially and circumferentially spaced from said
at least one compression channel 70 as shown in figures 3 and 4, extending from said exterior surface toward said compression
surface at an oblique angle relative to said center axis as shown in figure 3;

said at least one additional channel 72, located between said center axis and said at
least one compression channel 70 extending along said piston toward said compression surface as shown in figure 4;

a compression valve 94 located on said rebound or top surface of said piston covering said
at least one compression channel 70 for limiting working fluid flow through said piston during said
compression stroke;

a rebound valve 126 located in said compression or bottom chamber and covering said at least
one rebound channel 76 for limiting working fluid flow through said piston during said rebound
stroke to provide a damping force during said rebound stroke; and

a proportional bleeding system 96 located between said compression valve 94 and said
piston 32 to establish a bleeding flow passage between said at least one rebound chamber and said
additional channel 72 for reducing operation harshness of the hydraulic damper assembly. 

Re: claims 2 and 12.  Deferme shows in figure 3 the limitation wherein said rebound or top surface of said piston 32 defines at least one orifice in communication with the at least one additional channel 72.
Re: claims 4 and 14.  Deferme shows in figure 3 a compression valve seat shown directly abutting element 94 extending outwardly from the rebound surface which includes the top of the piston other than the compression valve seat area and exterior surface area and in an abutment relationship with the compression valve 94, and wherein the compression valve seat defines at least one slot or opening in an alignment with the at least one compression channel 70 and the at least one additional channel 72 to establish the bleeding flow passage.
Re: claims 5 and 15.  Deferme shows in figure 3 the limitation wherein the proportional bleeding system includes an additional valve 96, 98 located between the compression valve 94 and the piston 32 covering the at least one additional channel 72.
Re: claims 6, 7, 16, and 17.  Deferme shows in figure 3 the limitation wherein the additional valve 96, 98 includes a deflective disc 96 and a spacer 98, each having a generally circular shape, the deflective disc 96 being disposed adjacent to the piston 32 covering the at least one additional channel 72 and the spacer 98 being disposed between the deflective disc 96 and the compression valve 94 to axially space the deflective disc 96 from the compression valve 94.
Re: claims 8 and 18.  Deferme shows in figure 3 a protrusion or portion of the piston body that directly abuts element 96 located between the compression valve seat and the at least one additional channel 72 extending outwardly from the rebound surface and annularly about the center axis parallel to the center axis and in an abutment relationship with the deflective disc 96.
Re: claims 9 and 19.  Deferme shows in figure 3 further including a retaining member 80 located in the compression chamber 46 and coupled to the piston rod 34 to secure the piston 32 to the piston rod 34.
Re: claims 10 and 20.  Deferme shows in figure 3 the limitation wherein the piston defines a groove shown in the area of the end of the lead arrow of 68 in fluid communication with the at least one rebound channel 76, the at least one additional channel 72 and at least one orifice associated with the at least one additional channel, the groove extending annularly about the center axis as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deferme in view of US Patent Application 2013/0333993 to Yu.
Yu teaches in figure 2 the limitation wherein at least one orifice shown where flow 700 enters piston 100 at the top defined by a rebound or top surface of a piston 100 has a diameter less than a diameter of the at least one additional channel as labeled.



See Next Page.
[AltContent: textbox (Diameter of at least one additional channel)][AltContent: connector][AltContent: textbox (Diameter of at least one orifice)][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    478
    318
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the diameter of the at least one orifice of Deferme to have been less than the diameter of the at least one additional channel, in view of the teachings of Yu, in order to provide a throttling effect upon entry into the at least one additional channel via the at least one orifice to achieve desired damping characteristics depending on the particular application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents and applications: US 2014/0262655 to Tuts et al., US 2006/0283676 to Deferme, US 2009/0057079 to Vanbrabant, and WO-2009149331 teach the use of similar dampers with at least one rebound, compression, and additional channel. DE-102018220654 teaches the use of the oblique extending channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657